Citation Nr: 1438026	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-08 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss prior to October 19, 2011, and entitlement to a disability rating in excess of 20 percent on and after October 19, 2011.  

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.  

3.  Entitlement to service connection for lymphedema.  

4.  Entitlement to service connection for an acquired psychiatric disability.  

5.  Entitlement to service connection for nodules on the lungs.  

6.  Entitlement to service connection for sleep apnea.  

7.  Entitlement to service connection for cysts/lumps on the body.  

8.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

During the pendency of the appeal, the Veteran's service-connected bilateral hearing loss was assigned a disability rating of 20 percent, effective October 19, 2011.  Staged ratings have been created and the issue has been characterized as shown on the title page and remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

In June 2012, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the June 2012 hearing, the undersigned asked the Veteran if he received private or VA treatment.  The Veteran responded that he received private treatment, but then explained that he gets support socks and a continuous positive airway pressure (CPAP) machine from VA.  He stated that he went to a doctor at VA in Maplewood and he goes to the doctor for "meds and so on."  See hearing transcript, pg. 20.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  While the Veteran was not specific as to whether he seeks VA treatment for all disabilities on appeal, given his general statements regarding VA medical treatment, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  As VA medical treatment records have been identified, but are not associated with the claims file, the Board must remand to request these records.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board finds that the Veteran must be afforded a VA examination with respect to his claim for service connection for cysts/lumps on the body.  38 C.F.R. § 3.159 (c)(4) (2013).  Review of the private medical treatment records shows that the Veteran has a chronic history of having cysts removed from his body.  The earliest private treatment record is dated in 1971, less than one year after separation from active service, and noted removal of a cyst.  With respect to an in-service injury or disease, a narrative summary shows that the Veteran was treated for removal of a cyst from his right palm.  The Board finds that a VA examination is required to determine the nature and etiology of any cysts/lumps on the body.  Id.   

Finally, the Veteran has claimed that all of his disabilities are related to exposure to herbicides while serving along the Korean DMZ during his period of active service.  The service personnel records show that the Veteran was assigned to H&S Command USA Support Group JSA while serving in Korea from March 1969 to April 1970.  Under 38 C.F.R. § 3.307(a)(6)(iv), the presumption of herbicide exposure includes any Veteran who served between April 1, 1968 and August 31, 1971 in a unit that VA or the Department of Defense (DoD) has determined to have operated in an area in or near the Korean DMZ.  An assignment to the United Nations Command Security Battalion-Joint Security Area (UNCSB-JSA) is recognized as being in or near the Korean DMZ.  As such, the Board finds that the AOJ must consider such exposure in the readjudication of the issues on appeal. 
 
Accordingly, the case is REMANDED for the following action:

1.  Request all VA medical treatment records from the Minneapolis VA Health Care System, to include any associated outpatient clinics.  The Veteran must also be requested to provide the names and addresses of all private health-care providers from whom he has sought treatment for the claimed conditions that are not already of record.  Once the appropriate releases have been signed, the RO must obtain all identified records.

2.  Schedule the Veteran for a VA examination with respect to the etiology of any cysts/lumps of the body.  The claims file must be made available for review and the examiner must indicate that such a review was completed.  Any indicated tests and studies must be completed.  Following review of the claims file and examination of the Veteran, the examiner must respond to the following:  

Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any cysts/lumps are causally or etiologically related to active service, to include exposure to herbicides while serving in Korea.  

The examiner is asked to provide an opinion regardless of whether the Veteran currently has a cyst on examination.  In addition, the examiner is cautioned to not base a negative opinion solely on the rationale that the disability is not recognized as a presumptively service-connected disease under 38 C.F.R. §§ 3.307, 3.309.

A clear rationale must be provided for any opinion reached.  

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must also be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



